Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE ZIOPHARM ONCOLOGY, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ZIOPHARM
ONCOLOGY, INC. IF PUBLICLY DISCLOSED.

PUBLIC HEALTH SERVICE

Amendment

This Agreement is based on the model Amendment Agreement adopted by the U.S.
Public Health Service (“PHS”) Technology Transfer Policy Board for use by
components of the National Institutes of Health (“NIH”), the Centers for Disease
Control and Prevention (“CDC”), and the Food and Drug Administration (“FDA”),
which are agencies of the PHS within the Department of Health and Human Services
(“HHS”).

This Cover Page identifies the Parties to this Agreement:

The U.S. Department of Health and Human Services, as represented by

National Cancer Institute

an Institute or Center (hereinafter referred to as the “IC”) of the

NIH

and

Ziopharm Oncology, Inc.,

hereinafter referred to as the “Licensee”,

having offices at One First Avenue, Parris Building #34, Navy Yard Plaza,
Boston, MA 02129,

created and operating under the laws of Delaware.

Tax ID No.: 84-1475642

 

A-362-2020       CONFIDENTIAL -NIH       Second Amendment of L-190-2019/0   
Draft     Ziopharm Oncology, Inc.    November 3, 2020 Model 10-2015    Page 1 of
7   



--------------------------------------------------------------------------------

SECOND AMENDMENT TO L-190-2019/0

This is the second amendment (“Second Amendment”) of the agreement by and
between the IC and Licensee having an effective date of May 28, 2019 and having
IC Reference Number L-190-2019/0 (“Agreement”). This Second Amendment, having IC
Reference Number L-190-2019/2 includes, in addition to the amendments made
below, 1) a Signature Page, 2) Attachment 1 (Royalty Payment Information), and
3) Appendix A - Patent(s) or Patent Application(s).

WHEREAS, the IC and the Licensee desire that the Agreement be amended a second
time as set forth below in order to bring additional patent rights within the
scope of the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the IC and the Licensee, intending to be bound, hereby mutually agree to
the following:

 

1)

The cover page’s “Serial Number(s) of Licensed Patent(s) or Patent
Application(s)” section of the Agreement, including the complete list of
Licensed Patent(s) or Patent Application(s) in this section, shall be deleted.
Appendix A of this Second Amendment is hereby incorporated by reference herein.

 

2)

Appendix A - Patent(s) or Patent Application(s) of the Agreement shall be
deleted and replaced with Appendix A - Patent(s) or Patent Application(s) of
this Second Amendment.

 

3)

Section 2.2 of the Agreement shall be deleted and replaced with the following:

“Additional T Cell Receptor” means an identified human, murine or human-murine
hybrid T cell receptor which immunologically recognizes a tumor-mutated peptide
derived from epidermal growth factor receptor (EGFR), Kirsten rat sarcoma viral
oncogene homolog (KRAS), or p53 (also known as TP53 or tumor protein p53)
presented by a human leukocyte antigen (“HLA”) allele group (e.g., HLA-A*02,
HLA-A*03) (the peptide and the HLA allele group together, “Peptide-HLA
Complex”).

 

4)

Appendix C – VII of the Agreement shall be deleted and replaced with the
following:

VII.     As used herein, a “[***]” means an Additional T Cell Receptor that
immunologically recognizes a Peptide-HLA Complex that is [***].

As used herein, a “[***]” means any Additional T Cell Receptor that is [***].

In the event an amendment adds several Additional T Cell Receptors that [***].

Subject to Paragraph 14.4 of this Agreement, for each Additional T Cell Receptor
added by written amendment, the non-creditable, non-refundable amendment issue
royalty shall be as follows for each such Additional T Cell Receptor:

 

Type of Additional T Cell Receptor

   Royalty amount  

[***] recognizing mutated [***] peptide

   $ [*** ] 

Each [***] recognizing mutated [***] peptide

   $ [*** ] 

[***] recognizing mutated [***] peptide

   $ [*** ] 

[***] recognizing mutated [***] peptide

   $ [*** ] 

Each [***] recognizing mutated [***] peptide

   $ [*** ] 

 

A-362-2020       CONFIDENTIAL -NIH       Second Amendment of L-190-2019/0   
Draft     Ziopharm Oncology, Inc.    November 3, 2020 Model 10-2015    Page 2 of
7   



--------------------------------------------------------------------------------

In addition, for each Additional T Cell Receptor added by written amendment,
Licensee shall pay the same earned royalty, benchmark royalty and sublicensing
royalty rates that are applicable to Licensed Fields of Use 1-3.

 

5)

Section 14.6 of the Agreement shall be deleted and replaced with the following:

14.6    All Agreement notices required or permitted by this Agreement shall be
given by (i) prepaid, first class, registered or certified mail or by an
express/overnight delivery service provided by a commercial carrier, properly
addressed to the other party at the address designated on the following
Signature Page, or to another address as may be designated in writing by the
other party, or (ii) by email to the address designated on the following
Signature Page, with receipt confirmed by return email from the recipient.
Agreement notices shall be considered timely if the notices are received on or
before the established deadline date or sent on or before the deadline date by
email or as verifiable by U.S. Postal Service postmark or dated receipt from a
commercial carrier. Parties should request a legibly dated U.S. Postal Service
postmark or obtain a dated receipt from a commercial carrier or the U.S. Postal
Service. Private metered postmarks shall not be acceptable as proof of timely
mailing.

 

6)

Within sixty (60) days of the execution of this Second Amendment, the Licensee
shall pay the IC an amendment issue royalty in the sum of four hundred eleven
thousand US Dollars ($411,000.00). Payment options may be found in Attachment 1.
The parties agree that the foregoing payment obligation shall be in lieu of the
non-creditable, non-refundable amendment issue royalty set forth in Paragraph
VII of Appendix C of the Agreement for all Additional T Cell Receptors added
pursuant to this Second Amendment.

 

7)

In the event any provision(s) of the Agreement is/are inconsistent with
Attachment 1, such provision(s) is/are hereby amended to the extent required to
avoid such inconsistency and to give effect to the payment information in such
Attachment 1.

 

8)

All terms and conditions of the Agreement not herein amended remain binding and
in effect.

 

9)

The terms and conditions of this Second Amendment shall, at the IC’s sole
option, be considered by the IC to be withdrawn from the Licensee’s
consideration and the terms and conditions of this Second Amendment, and the
Second Amendment itself, to be null and void, unless this Second Amendment is
executed by the Licensee and a fully executed original is received by the IC
within sixty (60) days from the date of the IC’s signature found at the
Signature Page.

 

10)

This Second Amendment is effective upon execution by all parties.

SIGNATURES BEGIN ON NEXT PAGE

 

A-362-2020       CONFIDENTIAL -NIH       Second Amendment of L-190-2019/0   
Draft     Ziopharm Oncology, Inc.    November 3, 2020 Model 10-2015    Page 3 of
7   



--------------------------------------------------------------------------------

SECOND AMENDMENT TO L-190-2019/0

SIGNATURE PAGE

In Witness Whereof, the parties have executed this Second Amendment on the dates
set forth below. Any communication or notice to be given shall be forwarded to
the respective addresses listed below.

For the IC:

 

/s/ Richard U. Rodriguez                                             
  9-21-20                     Richard U. Rodriguez, MBA    Date Associate
Director    Technology Transfer Center, National Cancer Institute   

National Institutes of Health Mailing Address or E-mail Address for Agreement
notices and reports:

License Compliance and Administration

Monitoring & Enforcement

Office of Technology Transfer

National Institutes of Health

6011 Executive Boulevard, Suite 325

Rockville, Maryland 20852-3804 U.S.A.

E-mail: LicenseNotices_Repor@mail.nih.gov

For the Licensee (Upon information and belief, the undersigned expressly
certifies or affirms that the contents of any statements of the Licensee made or
referred to in this document are truthful and accurate.):

 

  /s/ Robert Hadfield                                                    
  9/28/20                     Signature of Authorized Official    Date

Name: Robert Hadfield

Title: General Counsel

 

I.   Official and Mailing Address for Agreement  notices:

 

Rob Hadfield                                                              

Name

 

General Counsel                                                         

Title

 

A-362-2020       CONFIDENTIAL -NIH       Second Amendment of L-190-2019/0   
Draft     Ziopharm Oncology, Inc.    November 3, 2020 Model 10-2015    Page 4 of
7   



--------------------------------------------------------------------------------

Mailing Address:

One First Avenue, Parris Building #34                                         
     

Navy Yard Plaza                                        
                                         

Boston, MA 02129                                        
                                      

                                                                
                                               

 

Email Address:    [***]                                         
                                                                Phone:    [***]
                                        
                                                                Fax:    [***]  
                                                                                
                     

 

II. Official and Mailing Address for Financial notices (the  Licensee’s
contact person for royalty payments):

Eshane Dupree                                                                 

Name

 

Accounts Payable                                                            

Title

 

Mailing Address:

 

One First Avenue, Parris Building #34                          

 

Navy Yard Plaza                                                              

 

Boston, MA 02129                                                           

 

                                                                
                         

 

Email Address:    [***]                                         
                                                                Phone:    [***]
                                        
                                                                Fax:    [***]  
                                                                                
                     

Any false or misleading statements made, presented, or submitted to the
Government, including any relevant omissions, under this Agreement and during
the course of negotiation of this Agreement are subject to all applicable civil
and criminal statutes including Federal statutes 31 U.S.C. §§3801-3812 (civil
liability) and 18 U.S.C. §1001 (criminal liability including fine(s) or
imprisonment).

 

A-362-2020       CONFIDENTIAL -NIH       Second Amendment of L-190-2019/0   
Draft     Ziopharm Oncology, Inc.    November 3, 2020 Model 10-2015    Page 5 of
7   



--------------------------------------------------------------------------------

ATTACHMENT 1 – ROYALTY PAYMENT INFORMATION

New Payment Options Effective March 2018

The License Number MUST appear on payments, reports and correspondence.

[***]

 

A-362-2020       CONFIDENTIAL -NIH       Second Amendment of L-190-2019/0   
Draft     Ziopharm Oncology, Inc.    November 3, 2020 Model 10-2015    Page 6 of
7   



--------------------------------------------------------------------------------

APPENDIX A – PATENT(S) OR PATENT APPLICATION(S)

Patent(s) or Patent Application(s):

Group A

[***]

Group B

[***]

Group C

[***]

Group D

[***]

Group E

[***]

Group F

[***]

 

A-362-2020       CONFIDENTIAL -NIH       Second Amendment of L-190-2019/0   
Draft     Ziopharm Oncology, Inc.    November 3, 2020 Model 10-2015    Page 7 of
7   